J-A13007-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

DAVID J. MCCLELLAND

                          Appellant                  No. 1776 WDA 2013


             Appeal from the Judgment of Sentence June 6, 2013
             In the Court of Common Pleas of Washington County
             Criminal Division at No(s): CP-63-CR-0001884-2011


BEFORE: PANELLA, J., SHOGAN, J., and OTT, J.

MEMORANDUM BY PANELLA, J.                       FILED SEPTEMBER 21, 2015

       Appellant, David J. McClelland, appeals from the judgment of sentence

entered June 6, 2013, in the Court of Common Pleas of Washington County,

following his conviction of Second Degree Murder, Dealing in Proceeds of

Unlawful Activity, Receiving Stolen Property, and Criminal Conspiracy to

Commit Criminal Homicide, Dealing in Proceeds of Unlawful Activity,

Robbery, Burglary, and Theft by Unlawful Taking or Disposition. No relief is

due.

       We take the underlying history of this case from the trial court’s

opinion.

              Following a trial by jury, [Appellant], David J. McClelland,
       was convicted of [the above-mentioned crimes]. During the
       trial, the jury heard evidence that [McClelland] and his co-
       defendants, his father and his step-mother, were engaged in
       numerous burglaries and thefts of cash from the home of Evelyn
       Stepko, their elderly neighbor, who lived alone, beginning in
J-A13007-15


     August 2009 and continuing through July 18, 2011, when Evelyn
     Stepko was found murdered in her home.

           During the period of time the burglaries were occurring,
     [McClelland] was a municipal police officer, working for several
     local departments. [McClelland] made at least one deposit of
     stolen cash into his co-conspirators’ account while dressed in his
     police uniform.       Although [McClelland] gave conflicting
     statements to police and attempted to minimize his involvement
     in the burglaries, he admitted that he received large amounts of
     cash from his co-defendant father, knowing that the money had
     been stolen from Evelyn Stepko, and knowing that his father had
     no other means to give him money. Despite this knowledge,
     [McClelland] admitted asking his father for additional monies.
     [McClelland] further admitted that after one of the burglaries, his
     father called him at work while he was working as a police officer
     and asked if he had heard anything about the burglaries. The
     Commonwealth also introduced telephone records, which showed
     that [McClelland] would receive calls from his co-defendant
     father immediately before and immediately after at least one of
     the burglaries.

            Although the Commonwealth had direct evidence, through
     DNA, that his co-defendant had been in the house at the time of
     the murder, there was circumstantial evidence introduced at trial
     from which the jury could infer that the Defendant had been in
     Mrs. Stepko’s home and had participated in the burglaries as
     well: the basement window from which the perpetrators gained
     entry to the home was difficult to traverse; members of the state
     police found it difficult to enter unassisted, inferring that it was
     unlikely that the co-defendant father, who was on disability,
     could have entered the home without help; during his statement
     to police, [McClelland] described in considerable detail Mrs.
     Stepko’s armoire from which cash was stolen; a neighbor
     testified that he saw a white male, fitting [McClelland’s]
     description, leaving Mrs. Stepko’s home carrying a white bag and
     moving toward [McClelland’s] home, following a burglary.

           As was the case with his co-conspirators, [McClelland]
     admitted to using cash stolen from the burglaries at the casino.
     [He] also acknowledged spending stolen cash on firearms, tools
     and improvements to his property. [McClelland] also received
     from his co-conspirators the house he was living in and a
     vehicle, which were purchased with stolen cash. [McClelland]
     further admitted that he discussed with his co-defendant father

                                    -2-
J-A13007-15


      how and where they might hide the unspent cash that had been
      stolen from Mrs. Stepko.

            Like his co-conspirators, at no time did [McClelland] report
      the criminal activity to police or attempt to abandon the
      conspiracy. Even after M[r]s. Stepko’s murder was discovered,
      [he] did not come forward.

Trial Court Opinion, 4/29/14 at 5-7 (record citations omitted).

      Following McClelland’s conviction by a jury of all charges, the trial

court imposed an aggregate sentence of life imprisonment.             McClelland

thereafter filed timely post-sentence motions, which the trial court denied.

This timely appeal followed.

      McClelland raises the following issues for our review:

      1. Did the trial court err in allowing the Commonwealth to
         introduce evidence of Appellant’s former employment as a
         police officer in contradiction of the Pennsylvania Rules of
         Evidence and the jurisprudence of this Commonwealth?

      2. Did the trial court err in sustaining the verdict where the
         verdict was against the weight of the evidence?

      3. Did the trial court err in sustaining the verdict where there
         was insufficient evidence to convict Appellant of Criminal
         Homicide, Dealing in Proceeds of Unlawful Activity, or
         Criminal Conspiracy?

      4. Did the trial court err by incorrectly instructing the jury on the
         applicable law?

Appellant’s Brief at 11.

      McClelland first challenges the trial court’s decision to admit evidence

of his former employment as a police officer. “[T]he admission of evidence

is within the sound discretion of the trial court and will be reversed only

upon a showing that the trial court clearly abused its discretion.”



                                      -3-
J-A13007-15



Commonwealth v. Fransen, 42 A.3d 1100, 1106 (Pa. Super. 2012),

appeal denied, 76 A.3d 538 (Pa. 2013) (internal citations omitted).           “An

abuse of discretion is not merely an error of judgment, but is rather the

overriding or misapplication of the law, or the exercise of judgment that is

manifestly unreasonable, or the result of bias, prejudice, ill-will or partiality,

as shown by the evidence of record.” Commonwealth v. Mendez, 74 A.3d

256, 260 (Pa. Super. 2013), appeal denied, 87 A.3d 319 (Pa. 2014) (citation

omitted). An appellant cannot prove an abuse of discretion unless he shows

how he was prejudiced by the court’s decision. See Commonwealth v.

Ogrod, 839 A.2d 294, 324 (Pa. 2003).

      “All relevant evidence is admissible, except as otherwise provided by

law. Evidence that is not relevant is not admissible.” Pa.R.E. 402. Relevant

evidence is defined as “having any tendency to make the existence of any

fact that is of consequence to the determination of the action more probable

or less probable than it would be without the evidence.”            Pa.R.E. 401.

However, “relevant evidence may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice.” Pa.R.E. 403.

“‘Unfair prejudice’ supporting exclusion of relevant evidence means a

tendency to suggest decision on an improper basis or divert the jury's

attention away from its duty of weighing the evidence impartially.”

Commonwealth v. Wright, 961 A.2d 119, 151 (Pa. 2008) (citation

omitted).




                                      -4-
J-A13007-15



      McClelland argues that evidence of his prior employment as a police

officer was unfairly prejudicial as it suggested to the jury that he should

answer to a higher standard than any other defendant.          See Appellant’s

Brief at 24-25. Notably, McClelland does not cite any case law to support his

assertion. While we can certainly envision that some prejudice might result

from the admission of evidence that McClelland was a police officer, whose

duty it was to protect the public, at the time he committed the crimes, we

find no danger that the contested evidence would “stir such passion in the

[finder of fact] as to sweep them beyond a rational consideration of guilt or

innocence of the crime on trial.” Commonwealth v. Sherwood, 982 A.2d

483, 498 n. 25 (Pa. 2009), (citation omitted).     We further agree with the

trial court’s determination that the evidence of McClelland’s occupation as a

police officer did not reflect upon the ultimate issue of McClelland’s guilt or

innocence such that it denied him of a fair trial.    See Trial Court Opinion,

4/29/14 at 11. Therefore, we find the trial court did not abuse its discretion

when it admitted evidence of McClelland’s employment.

      McClelland next argues that the jury’s verdict was against the weight

of the evidence. We note that

      [t]he finder of fact is the exclusive judge of the weight of the
      evidence as the fact finder is free to believe all, part, or none of
      the evidence presented and determines the credibility of the
      witnesses.

            As an appellate court we cannot substitute our judgment
      for that of the finder of fact. Therefore, we will reverse a jury’s
      verdict and grant a new trial only where the verdict is so
      contrary to the evidence as to shock one’s sense of justice. A

                                     -5-
J-A13007-15


      verdict is said to be contrary to the evidence such that it shocks
      one’s sense of justice when “the figure of Justice totters on her
      pedestal,” or when “the jury’s verdict, at the time of its
      rendition, causes the trial judge to lose his breach, temporarily
      and causes him to almost fall from the bench, then it is truly
      shocking to the judicial conscience.”

            Furthermore, where the trial court has ruled on the weight
      claim below, an appellate court’s role is not to consider the
      underlying question of whether the verdict is against the weight
      of the evidence. Rather, appellate review is limited to whether
      the trial court palpably abused its discretion in ruling on the
      weight claim.

Commonwealth v. Boyd, 73 A.3d 1269, 1274-75 (Pa. Super. 2013)

(quoting Commonwealth v. Cruz, 919 A.2d 279, 281-82 (Pa. Super.

2007)).

      The trial court explained its reasons for rejecting McClelland’s weight

of the evidence claim as follows.

             The evidence presented at trial … overwhelmingly
      supported the verdict rendered by the jury.                     The
      Commonwealth’s witnesses testified in a credible manner to the
      facts of the case. [McClelland], on the other hand, claimed in his
      defense that the allegations of his involvement in the burglaries
      and thefts were unfounded.           The defense put forth that
      [McClelland], although unaware that his co-defendant father was
      stealing from the home of the victim, did not commit, plan or
      participate in any burglaries and that the only thing that [he]
      was guilty of was receiving stolen property. The jury justifiably
      rejected this defense. Simply put, based on the evidence elicited
      during trial, it would be impossible for the [t]rial [c]ourt to find
      the evidence was so contrary to the verdict as to shock the
      conscience of the [t]rial [c]ourt or to determine that [McClelland]
      was denied justice.

Trial Court Opinion, 4/29/14 at 21.




                                      -6-
J-A13007-15



     Upon review, we find no abuse of discretion by the trial court in

determining that the verdicts were not against the weight of the evidence.

The trial court’s determinations are supported by the record, and the jury

acted well-within its discretion to credit the consistent testimony of the

Commonwealth’s witnesses and not McClelland.       See Commonwealth v.

Bullick, 830 A.2d 998, 1000 (Pa. Super. 2003) (“[T]he trier of fact while

passing upon the credibility of witnesses and the weight of the evidence

produced, is free to believe all, part or none of the evidence.” (citation

omitted)). Thus, we find this claim to be without merit.

     McClelland alternatively challenges the sufficiency of the evidence to

support his convictions.   We review a challenge to the sufficiency of the

evidence as follows.

            The standard we apply when reviewing the sufficiency of
     the evidence is whether viewing all the evidence admitted at trial
     in the light most favorable to the verdict winner, there is
     sufficient evidence to enable the fact-finder to find every
     element of the crime beyond a reasonable doubt. In applying the
     above test, we may not weigh the evidence and substitute our
     judgment for the fact-finder. In addition, we note that the facts
     and circumstances established by the Commonwealth need not
     preclude every possibility of innocence. Any doubts regarding a
     defendant’s guilt may be resolved by the fact-finder unless the
     evidence is so weak and inconclusive that as a matter of law no
     probability of fact may be drawn from the combined
     circumstances. The Commonwealth may sustain its burden of
     proving every element of the crime beyond a reasonable doubt
     by means of wholly circumstantial evidence. Moreover, in
     applying the above test, the entire record must be evaluated and
     all evidence actually received must be considered. Finally, the
     trier of fact while passing upon the credibility of witnesses and
     the weight of the evidence produced is free to believe all, part or
     none of the evidence. Furthermore, when reviewing a sufficiency

                                    -7-
J-A13007-15


      claim, our Court is required to give the prosecution the benefit of
      all reasonable inferences to be drawn from the evidence.

             However, the inferences must flow from facts and
      circumstances proven in the record, and must be of such volume
      and quality as to overcome the presumption of innocence and
      satisfy the jury of an accused’s guilt beyond a reasonable doubt.
      The trier of fact cannot base a conviction on conjecture and
      speculation and a verdict which is premised on suspicion will fail
      even under the limited scrutiny of appellate review.

Commonwealth v. Slocum, 86 A.3d 272, 275-276 (Pa. Super. 2014)

(citation omitted).

      “In order to preserve a challenge to the sufficiency of the evidence on

appeal, an appellant's Rule 1925(b) statement must state with specificity the

element or elements upon which the appellant alleges that the evidence was

insufficient.”   Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super.

2013) (citation omitted).   “Such specificity is of particular importance in

cases where, as here, the appellant was convicted of multiple crimes each of

which contains numerous elements that the Commonwealth must prove

beyond a reasonable doubt.” Id. (citation omitted).

      In his Rule 1925(b) statement, McClelland argued only that “there was

insufficient evidence to convict Defendant of any count besides Receiving

Stolen Property[.]"   Concise Statement, 11/19/13. at ¶ 5. This sweeping,

generic statement fails to satisfy the requirement that an appellant must

state with specificity the elements of the crimes for which there is allegedly




                                     -8-
J-A13007-15



insufficient evidence.1 This violation is especially significant here, given that

McClelland challenges the sufficiency of the evidence to support his

conviction of multiple crimes, but his Rule 1925(b) statement utterly fails to

pinpoint any specific crime or any elements of his convicted crimes that

lacked sufficient evidence. We therefore are constrained to find McClelland’s

sufficiency claims to be waived. See Garland, supra.

       Lastly, McClelland argues broadly that the trial court erred by

“incorrectly instructing the jury on the law.”               Appellant’s Brief at 54.

Preliminarily, we note that we agree with the trial court’s conclusion that

McClelland has waived any challenge to the jury instructions on appeal.

“[T]o preserve an issue for appellate review, a party must make a timely

and specific objection at the appropriate stage of the proceedings.”

Commonwealth v. Williams, 91 A.3d 240, 252 (Pa. Super. 2014) (citation

omitted). Our review of the trial transcript reveals that defense counsel did

not raise a contemporaneous objection to any allegedly improper jury

instruction—either      during    or   immediately   after    the   court   issued   its




____________________________________________


1
  Nor does McClelland detail his challenge to the sufficiency of the evidence
with greater specificity in the statement of questions involved contained in
his appellate brief.    Therein, he argues only broadly that “there was
insufficient evidence to convict Appellant of Criminal Homicide, Dealing in
Proceeds of Unlawful Activity, or Criminal Conspiracy[.]” Appellant’s Brief at
11.




                                           -9-
J-A13007-15



instructions to the jury.2           Accordingly, this claim is waived.    See

Commonwealth v. May, 887 A.2d 750, 761 (Pa. 2005) (holding that the

“absence of a contemporaneous objection renders” an appellant’s claims

waived).

       Having found no merit to McClelland’s issues raised on appeal, we

affirm the judgment of sentence.

       Judgment of sentence affirmed.

       Judge Shogan joins the memorandum.

       Judge Ott files a concurring/dissenting memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2015




____________________________________________


2
  Although defense counsel lodged an objection to a sentence contained on
the verdict slip, he did not challenge the jury instructions issued by the court
at any time. See N.T., Jury Trial, 4/9/13 at 1183, 1187-1193. The issue
concerning the language contained on the verdict slip is obviously altogether
different from the challenge to the jury instructions now raised on appeal.



                                          - 10 -